DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9, 15, and 20 each recite “the output message template corresponding to the artifact”. As the independent claims were all amended to recite “an output message template corresponding to the type of the artifact”, the phrase in each of claims 9, 15, and 20 lack proper antecedent basis. The Examiner suggests amending the phrase in claims 9, 15, and 20 to include the phrase “corresponding to the type of the artifact”. Regarding claim 13, it is believed that the phrase “identify the artifact” in line 2 should be amended to read “identify the type of the artifact” in order to properly refer back to “identify a type of the artifact” in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski et al.’644 (US Pub No. 2002/0183644 – previously cited) in view of Weiss’319 (WO 2017/143319 – previously cited) further in view of Miller’551 (US Pub No. 2010/0249551 – previously cited).
Regarding claim 1, Figures 1A and 1B of Levendowski et al.’644 disclose a computer-implemented method executed by one or more processors, the method comprising: obtaining brainwave data from a wearable device comprising brainwave sensors (Figure 1A, step 10, and sections [0015] and [0053]); determining that an artifact is likely present in the brainwave data and identifying one or more features of the artifact by performing an artifact detection process, wherein in response to determining that the artifact is likely present in the brain wave data, a type of the artifact is identified based on the one or more features of the artifact (Figure 1B, steps 60, 80, 100, 140, Figures 2, 3B, 3C, and 3D for the identification of types of artifact); obtaining an output message template corresponding to the type of artifact that is likely present in the brainwave data (Figure 3B, step 450, and section [0076], Figure 3C, step 550, and section [0081]; Figure 3D, step 660, and section [0085]); and generating an output indicative of a quality of the brainwave data based on the output message template corresponding to the type of the artifact that is likely present in the brainwave data (sections [0076], [0081], and [0085]).
Levendowski et al.’644 discloses all of the elements of the current invention, as discussed above, except for determining that an artifact is likely present by performing one or more of a line noise signal to noise ratio (SNR)-based determination, a mutual information-based determination, and a P-welch method. Weiss’319 teaches determining the presence of artifact in brainwave data by using a mutual information-based determination (sections [0007] and [0035] – the mutual information-based determination determines if muscle artifact is present in the brainwave data). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Levendowski et al.’644 to determine that muscle artifact is likely present in the brainwave data by using a mutual information-based determination, as taught by Weiss’319, as it would merely be the substitution of one known method (mutual information-based determination) for another (that shown in Figure 3C of Levendowski et al.’644) to obtain predictable results.
Levendowski et al.’644 in view of Weiss’319 discloses all of the elements of the current invention, as discussed above, except for the output message template including one or more instructions that direct an EEG technician to perform particular actions for reducing or eliminating the artifact. Miller’551 teaches providing recommendations for eliminating one or more types of identified artifact present within a physiological signal (section [0027] teaches recommendations for participant-based artifact and environment artifact, and section [0029] indicates that the order of the recommendations is based on the type of artifact identified). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Levendowski et al.’644 in view of Weiss’319 to include outputting a message providing recommendations for eliminating the identified type of artifact, as taught by Miller’551, as it would aid in eliminating the identified artifact from the obtained brainwave data, thus making subsequent processing and analysis of the brainwave data more accurate. 
Regarding claim 3, the mutual information determination taught by Weiss’319 comprises determining a mutual information value between two sensors of the brain wave sensors and determining that the mutual information value is greater than or equal to a threshold value (sections [0035] and [0042]).
Regarding claim 6, Figures 1B, 3B, 3C, and 3D of Levendowski et al.’644 teach that the method identifies one or more of a participant-based artifact (movement noise), environmental artifact (60Hz artifact), and cap-based artifact in the brainwave data in response to determining that an artifact is likely present in the brainwave data. 
Regarding claim 9, obtaining the output message template corresponding to the artifact that is likely present in the brainwave data comprises transmitting, to a mapping table database, a request for an output message template corresponding to the one or more of a participant-based artifact, environmental artifact, and a cap-based artifact identified in the brainwave data, and receiving, from the mapping table database, the output message template (one of ordinary skill in the art would realize that in order for Levendowski et al.’644 to identify and provide an output specific to each type of artifact, some sort of output message template (threshold criteria for each type of artifact) would need to be transmitted and received).
Regarding claims 11, 13, 15, 16, 18, and 20, the above cited sections of Levendowski et al.’644, as modified by Weiss’319, disclose a system comprising a wearable device comprising brainwave sensors configured to obtain the brainwave data, and a data processor/non-transitory computer-readable storage medium comprising instructions configured to perform the computer-implemented method.
Claims 2, 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levendowski et al.’644 in view of Weiss’319 further in view of Miller’551, as applied to claims 1, 11, and 16, further in view of Simske et al.’321 (US Pub No. 2006/0235321 – previously cited).
Regarding claim 2, Levendowski et al.’644 in view of Weiss’319 further in view of Miller’551 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for determining that an artifact is likely present by performing a line noise SNR-based determination. Simske et al.’321 teaches that power line noise in an electrophysiological signal may be determined by finding a peak at predetermined frequencies within a power spectrum of the electrophysiological signal (section [0044]). It is noted that finding a peak at predetermined frequencies within a power spectrum of a signal is the mathematical equivalent of finding a peak at predetermined frequencies within an SNR ratio across the power spectrum. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Levendowski et al.’644 to determine that 60Hz artifact is likely present in the brainwave data by using a line noise SNR-based determination, as taught by Simske et al.’321, as it would merely be the substitution of one known method (peak determination within a frequency power spectrum) for another (that shown in Figure 3D of Levendowski et al.’644) to obtain predictable results.
Regarding claims 5, 12, and 17, as modified by Weiss’319, Miller’551, and Simske et al.’321, the method of Levendowski et al.’644 makes an artifact determination based on both a line noise SNR-based determination and a mutual information-based determination.

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive. Regarding the rejections of the claims in view of the cited prior art, Applicant appears to be arguing the references individually, as opposed to the combination of references used to reject the claims. Applicant argues that Miller does not disclose the following: identifying one or more features of the artifact by performing an artifact detection process comprising one or more of line noise signal to noise ratio based determination, a mutual information determination, and a P-welch method; in response to determining that the artifact is likely present in the brainwave data, identifying a type of the artifact based on the one or more features of the artifact; and obtaining an output message template corresponding to the type of the artifact that is likely present in the brainwave data. Miller was not relied upon to teach how types of artifact are identified. Levendowski and Weiss were relied upon to teach these limitations in the claims. Miller was relied upon to teach outputting instructions to reduce or eliminate artifacts based on the type of artifact identified (sections [0027] and [0029] of Miller specifically teach outputting instructions to reduce or eliminate artifact based on the type of artifact identified). Levendowski alone teaches “in response to determining that an artifact is likely present in the brainwave data, identifying a type of the artifact based on the one or more features of the artifact”. Miller provides motivation for providing specific output messages comprising instructions to reduce or eliminate artifact based on the type of artifact identified by Levendowski.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, none of the prior art teaches or suggests, either alone or in combination, a computer-implemented method wherein determining that an artifact is likely present in brainwave data by performing a p-welch method comprises generating frequency brainwave data from the brainwave data obtained from the brainwave sensor, generating a power spectrum of the frequency brainwave data, applying a first degree polynomial to a logged representation of the power spectrum, and determining that a slope of the first degree polynomial or shape of the logged representation of the power spectrum corresponds to a slope or shape associated with an artifact, in combination with the other claimed steps.
Regarding claims 7, 14, and 19, none of the prior art teaches or suggests, either alone or in combination, identifying one or more of a participant-based artifact, environmental artifact, and a cap-based artifact in brainwave data by: obtaining artifact models from an artifact database, comparing the one or more features of the artifact to the artifact models, and determining that a similarity between the one or more features of the artifact and one of the artifact models satisfies a similarity threshold, in combination with the other claimed steps.
Claims 4, 7, 8, 14, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sternnickel’169 (US Pub No. 2004/0260169 – previously cited), Lee et al.’537 (US Pub No. 2007/0265537 – previously cited), and Donnett et al.’039 (US Pub No. 2008/0077039 – previously cited) each teach determining that power line artifact is present in a physiological signal by detecting a peak in a frequency spectrum occurring at 50 Hz or 60 Hz. Nierenberg et al.’723 (US Pub No. 2014/0148723 – previously cited) specifically teaches providing an output of a type and intensity of artifact found in an EEG signal (Figure 1C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791